J. E04002/13


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

MARGO POLETT AND DANIEL POLETT          :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
PUBLIC COMMUNICATIONS, INC.,            :
ZIMMER, INC., ZIMMER USA, INC.,         :
AND ZIMMER HOLDINGS, INC.,              :          No. 1865 EDA 2011
                                        :
                       Appellants       :


            Appeal from the Judgment Entered June 10, 2011,
           in the Court of Common Pleas of Philadelphia County
             Civil Division at No. August Term, 2008 No. 02637


BEFORE: BENDER, P.J., FORD ELLIOTT, P.J.E., BOWES, GANTMAN,
        DONOHUE, SHOGAN, LAZARUS, OLSON, AND WECHT, JJ.


DISSENTING MEMORANDUM STATEMENT BY FORD ELLIOTT, P.J.E.:
                                          FILED JUNE 06, 2016

     I respectfully dissent, as I did in our original decision in this case, for

the reasons expressed in Judge Wecht’s Dissenting Opinion in Polett v.

Public Communications, Inc., 83 A.3d 205 (Pa.Super. 2013).